                                          Case 5:17-cv-02185-BLF Document 235 Filed 02/18/21 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6
                                         IN RE NEXUS 6P PRODUCTS
                                   7     LIABILITY LITIGATION                              Case No. 17-cv-02185-BLF
                                   8
                                                                                           ORDER DENYING WITHOUT
                                   9                                                       PREJUDICE STIPULATION
                                                                                           REGARDING DISTRIBUTION OF
                                  10                                                       RESIDUAL SETTLEMENT FUND AND
                                                                                           PAYMENT OF ADDITIONAL
                                  11                                                       ADMINISTRATION EXPENSES
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received the Parties’ stipulation regarding the distribution of residual
                                  14   settlement funds and payment of additional administration expenses. ECF 234. The Court

                                  15   DENIES this stipulation WITHOUT PREJUDICE. In the November 12, 2019 Final Approval

                                  16   Order, the Court approved administrator costs in an amount not to exceed $250,000. Order 24,

                                  17   ECF 225. On February 10, 2020, the Court granted the Parties’ stipulation approving the payment
                                       of the Settlement Administrator’s expenses in the amount of $250,000. Order, ECF 232. The
                                  18
                                       Parties now request additional Settlement Administrator expenses in the amount of $122,425.91—
                                  19
                                       a fifty percent overage without explanation. Accordingly, the stipulation is DENIED WITHOUT
                                  20
                                       PREJUDICE.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: February 18, 2021
                                  25
                                                                                       ______________________________________
                                  26                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  27

                                  28
